DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 14 and 16, the applicant recites “and projection”, it should be noted that an article is missing.  The examiner suggest the applicant recite ---the projection--- appropriate correction required.
Regarding claim 2, line 6, the applicant recites “and projection”, it should be noted that an article is missing.  The examiner suggest the applicant recite ---the projection--- appropriate correction required.
Regarding claim 3 the applicant recites “a third ladder” in line 1.  The examiner notes that a third ladder has been previously claimed in claim 1. Is the applicant claiming an additional ladder or referring to the previously claimed third ladder?  Appropriate clarification is required.
Regarding claim 3, lines 6 and 8, the applicant recites “and projection”, it should be noted that an article is missing.  The examiner suggest the applicant recite ---the projection--- appropriate correction required.
Regarding claim 4, line 6, the applicant recites “and projection”, it should be noted that an article is missing.  The examiner suggest the applicant recite ---the projection--- appropriate correction required.
Regarding claim 16, line 10, the applicant recites “and projection”, it should be noted that an article is missing.  The examiner suggest the applicant recite ---the projection--- appropriate correction required.
Dependent claims not directly named are rejected for being dependent on a rejected claim. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarus (5350038).  Strikethrough is to be deleted 



    PNG
    media_image1.png
    434
    857
    media_image1.png
    Greyscale

Regarding claim 12 Lazarus discloses a first ladder 16, having a first end cap 52, having a cap portion 54, and an engagement portion 56, with a slot (interpreted as area where pin 74 is inserted) and a projection; and 
a second ladder 18, having a second end cap 46, having a cap portion 48, and an engagement portion 44, with a slot (interpreted as area where pin 74 is inserted) and a projection, the projection of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap (via pin 74) when the second ladder is stacked on top of the first ladder to form a stack, (the examiner notes that while Figure 4 shows first ladder 16 stacked on top of second ladder 18, the ladder can also be placed with ladder 230 on the bottom and therefore the second ladder would be stacked on top of the first ladder as claimed) to interlock and prevent the first and second ladders moving sideways relative to each other, as best seen in Figure 4.    
Regarding claim 16 Lazarus discloses a first ladder 16, having a first end cap having a cap portion 54, and an engagement portion 56, with a slot (interpreted as area where pin 74 is inserted) and a projection; and 
a second ladder 18, having a second end cap 46, having a cap portion 48, and an engagement portion 44 with a slot (interpreted as area where pin 74 is inserted) and a projection, the projection of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap (via pin 74) when the second ladder is stacked on top of the first ladder to interlock and prevent the first and second ladders moving sideways relative to each other, the second ladder stacked on top of the first ladder together form a stack, (the examiner notes that while Figure 4 shows first ladder 16 stacked on top of second ladder 18, the ladder can also be placed with ladder 230 on the bottom and therefore the second ladder would be stacked on top of the first ladder as claimed) the slot and projection of the engagement portions of the first and second end caps, respectively, fit together and directly contact each other in the stack, as best seen in Figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al. (5758745) in view of Gealy et al. (20130112501).  
Beggs et al. discloses a first ladder 10, having a first end cap 68, having a cap portion and an engagement portion with a slot and a projection;
  
    PNG
    media_image2.png
    848
    802
    media_image2.png
    Greyscale

a second ladder 20, having a second end cap 28A, having a cap portion 48, and an engagement portion 36, 38 with a slot 50, and a projection, as best seen in figure 7, and a third end cap, as best seen in the marked-up figure below
 
    PNG
    media_image3.png
    1130
    606
    media_image3.png
    Greyscale
 
the projection of the engagement portion of the second end cap 28, engages with the slot of the engagement portion of the first end cap when the second ladder is stacked on top of the first ladder, as best seen in Figure 4 and 8-10, the slot of the engagement portions of the first and second end caps fit together and directly contact each other, as recited in column 3, lines 55-67, but is silent toward the structure of the 3rd end cap and fails to disclose a third ladder.
Gealy et al. teaches the utility of a ladder system having a third ladder 3, having a fourth end cap 10, the third ladder is stacked on top of the second ladder 2, the second ladder stacked on top of the first ladder 1, and the third ladder stacked on top of the second ladder all together form a stack, as best seen in Figures 2 and 8.  The use of a third ladder is used in the art to allow a user to reach a higher elevation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder system of Beggs et al. with a third ladder as taught by Gealy et al. so as to allow a user to reach a higher elevation and to replace the third end cap of Beggs et al. and fourth end cap of Gealy et al. with the end caps having a cap portion, an engagement portion and slots as taught by Beggs et al. so as to maintain alignment and prevent separation of the second and third ladders. 
Regarding claim 2 Beggs et al. discloses wherein the first ladder 10, has a first guide bracket 30, having a guide portion 42, and an engagement portion 40, with a slot and a projection, 
    PNG
    media_image4.png
    818
    826
    media_image4.png
    Greyscale
 
and the second ladder 20, has a second guide bracket 30 seen in figure 10, having a guide portion 42, and an engagement portion 40, with a slot and a projection, the projection of the engagement portion of the second guide bracket engages with the slot of the engagement portion of the first guide bracket when the second ladder is stacked on top of the first ladder, the slot and projection of the engagement portions of the first and second guide brackets, respectively, fit together and directly contact each other in the stack, as best seen in Figure 8.  
Regarding claim 3 Beggs et al. discloses a ladder system wherein the slot and a projection of the engagement portions of the first and second end caps fit together and directly contact each other, as best seen in Figure 4, and as recited in column 3, lines 55-67, but fails to disclose a third ladder having a fourth end cap having a cap portion and an engagement portion and a slot and projection, engaging with the third end cap.
Gealy et al. teaches the utility of a third ladder 3, having a fourth end cap 10, the second ladder 2, stacked on top of the first ladder 1, and the third ladder 3, stacked on top of the second ladder all together form the stack, as best seen in Figures 1 and 2.  The use of a third ladder is used in the art to allow a user to reach a higher elevation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interlocking ladder system of Beggs et al. with a third ladder as taught by Gealy et al. so as to allow a user to reach a higher elevation and to replace the third end cap of Beggs et al. and fourth end cap of Gealy et al with the end caps having cap portion, engagement portion and slot and projection as taught by Beggs et al. so as to allow for connection and to maintain alignment and prevent separation of the third and fourth ladders. 

Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 9 of the remarks.  The applicant states that Lazarus does not teach a protrusion of one ladder engaging with a slot of another ladder.  The examiner assumes the applicant is referring to the “projection” as the term protrusion is not in specification or claims.  The examiner would like to note that as advanced above the slot has been interpreted as the aperture that receives the projection (for example projection/pin 74) as claimed.  The examiner suggest the applicant further detail projection and slot feature of the claimed invention. The applicant’s attention is drawn to page 10 of the remarks.  The applicant states regarding Beggs in view of Gealy do not teach multiple ladders stacked on top of each other.  The examiner would like to note that Figures 3 and 4 of Beggs clearly show stacked ladders. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634